Case: 4:19-cr-00740-RWS Doc. #: 94 Filed: 08/06/20 Page: 1 of 2 PageID #: 183




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                       Plaintiff,               )
                                                )
       vs.                                      )    Case No. 4:19-CR-740-002 RWS/JMB
                                                )
SHAMEKIA JACKSON,                               )
                                                )
                       Defendant.               )

                               MOTION TO CONTINUE TRIAL

       COMES NOW defendant, SHAMEKIA JACKSON, by and through her appointed

attorney, and states to the Court as follows:

       1.      Defendant has recently been arrested on a Petition to Revoke her bond.

       2.      A hearing on that matter is scheduled on August 10, 2020.

       3.      Because of the COVID-19 pandemic counsel has not had adequate time to

       consult with the defendant.

       4.      Defendant has waived filing pre-trial motions but has not had adequate time to

       discuss with counsel disposition without trial.

       5.      Counsel and defendant request additional time to discuss the case with the

       AUSA.

       WHEREFORE, defendant prays this Honorable Court to vacate the current trial setting

to allow for disposition of the other pending matters and for additional time to discuss alternate

disposition with the government..



                                                     /s/  DJ Westling
                                                     DJ Westling, No. 28142MO
Case: 4:19-cr-00740-RWS Doc. #: 94 Filed: 08/06/20 Page: 2 of 2 PageID #: 184




                                                     The Law Office of Gerhard J. Petzall, LLC
                                                     16216 Baxter Rd., Suite 350
                                                     Chesterfield, Missouri 63o17
                                                     (314) 241-6890
                                                     (314) 241-2389 (fax)
                                                     djw@gjplegal.com

                                                     Attorney for Shamekia Jackson


                                CERTIFICATE OF SERVICE

       I hereby certify that on August 6, 2020, a copy of the foregoing was filed electronically

with the Clerk of the Court to be served by operation of the Court’s electronic filing system upon

the following: Allison Behrens, Assistant United States Attorney, 111 South 10 Street, 20th Floor,

St. Louis, Missouri 63102.



                                             /s/    DJ Westling
